Citation Nr: 1815049	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a February 2011 rating decision the RO increased the rating for service-connected TBI from non-compensable to 10 percent disabling, effective November 17, 2008.  As a 10 percent rating does not represent a total grant of benefits sought on appeal, the Veteran's claims remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

The Board remanded the claim for additional development in August 2015, September 2016, and August 2017.

The case has since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran, without good reason, failed to report for VA examinations scheduled in conjunction with his claim on appeal.


CONCLUSION OF LAW

The Veteran's failure to report for scheduled VA examinations requires that his claim for entitlement to disability rating in excess of 10 percent for residuals of a traumatic brain injury be denied.  38 C.F.R. § 3.655 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Remand Compliance

As noted in the Introduction, this case was remanded to the RO August 2015, September 2016, and August 2017.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).


II.  Duties to Notify and Assist

VA has a duty to notify for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).
The Veteran has appealed with respect to the propriety of the assigned rating for TBI.  VA's General Counsel has held that no VCAA is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's increased rating claim.  Service treatment records (STRS), VA treatment records, and lay statements have been associated with the electronic claims file.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C. § 5103A(d) (2012);  38 C.F.R. § 3,159(c)(4) (2017).  The Veteran was afforded VA examinations in November 2009 and August 2011.  Moreover, the RO scheduled VA examinations to ascertain the degree of severity of the Veteran's service-connected TBI in February 2016, October 2016, and October 2017.  However the Veteran failed to report for any of these scheduled examinations.  The Board notes that the Veteran's spouse called the RO to reschedule a VA examination for good reason that had been scheduled for January 2016.  Nevertheless, as noted above, the Veteran failed to report for the rescheduled February 2016 VA examination.  

Moreover, the Board notes that in a case such as this, where a claim is denied as a matter of law, the duty to assist is rendered inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc);  Wensch v. Principi, 15 Vet. App. 362  (2001).  Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the Veteran of his duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating his claim for a disability rating in excess of 10 percent for residuals of a traumatic brain injury.  38 U.S.C. §§ 5102, 5103, 5103A (2012);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to  be avoided). 


III.  Other Original Claim or Claim for Increased Rating

A review of the evidence of record reveals that the RO adjudicated the Veteran's original claim for compensation in a September 13, 2007 rating decision.  In that decision, which includes the language "Jurisdiction: Original Disability Claim Received July 9, 2007," the RO granted service connection for posttraumatic stress disorder (PTSD), at 50 percent disabling; chronic lumbosacral sprain, at 20 percent disabling; residual left clavicle resection, at 10 percent disabling, bilateral Achilles tendonitis, at a noncompensable rating; and residuals 11th right rib fracture, at a noncompensable rating.  In a September 27, 2010 rating decision, the RO granted service connection for mild brain injury without residuals, at a noncompensable rating effective November 17, 2008.  A rating decision of February 15, 2011 increased the disability rating of the latter to 10 percent disabling, effective November 17, 2008.

38 C.F.R. § 3.160(b) (2017) provides that an original claim is the initial complete claim for one or more benefits on an application form prescribed by the Secretary.  Here, the Board notes the Veteran's Application for Compensation and/or Pension (VA FORM 21-526) is date stamped July 9, 2007.  Under Compensation (Part B), the Veteran claimed the following disabilities: pain in left shoulder; moderate hearing loss in left ear; PTSD; tinnitus; pain in lower back; pain in both feet; and pain in both ankles.  

The Veteran submitted a statement, via VA FORM 21-4138, on November 17, 2008-more than one year after VA FORM 21-526-in which he wrote that he was not evaluated for traumatic brain injury and wanted VA to re-evaluate for this "additional impairment."  This new claim was not an original claim for compensation.  In light of this procedural history, the Board notes that the same outcome would be reached whether this claim is either an "other original claim" or a claim for increase.

The Board finds that the Veteran, without good reason, failed to report for VA examinations scheduled in conjunction with his claim for entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury.  The evidence of record reflects repeated efforts to inform and remind the Veteran of his required appearances at scheduled VA examinations. 

On January 5, 2016, the RO called the Veteran and there was no answer; she left a voice mail message on an answering machine (LMOM).  On January 8, 2016, the RO called the Veteran and there was no answer; she left a voice mail message on an answering machine (LMOM).  The RO mailed a letter the Veteran on the same day.

On January 15, 2016, the RO called the Veteran's spouse and scheduled an examination for January 27, 2016 at 9:00 am.  As noted above, the Veteran's spouse called to reschedule the date of the examination, at 7:00 am on January 27, 2016.  A memorandum in the evidence of record reported that a representative at the RO indicated that the Veteran's failure to report for the rescheduled VA examination on February 2, 2016 would result in the Veteran's claim being discontinued.

A September 2016 request for physical examination (VA Form 21-2507a) was mailed to the Veteran and his representative; this document took note of a VA examination scheduled in October 2016.  
In November 21, 2016, the RO sent a letter the Veteran which took note of returned mail in the claims file; the RO requested the Veteran verify his address in order to reschedule a VA examination, a copy of which was also mailed to the Veteran's representative.  The evidence of record neither includes a response to this letter nor an indication that this letter was "returned as undeliverable." 

In January 2017, the Veteran and his representative were sent copies of the Supplemental Statement of the Case (SSOC), which specifically noted that the Veteran failed to RSVP an October 21, 2016 notification for a VA examination related to his disability rating in excess of 10 percent for residuals of a traumatic brain injury claim.  Shortly thereafter, the Veteran's representative signed and returned a due process waiver, responsive to the January 2017 SSOC.

An October 11, 2017 report of general information (VA FORM 27-0829) conveyed that the Veteran's telephone line had been disconnected; however, the Veteran's representative verified the Veteran's correct mailing address.

And, in December 2017 copies of an SSOC were mailed to the Veteran and his representative; as was the case in January 2017, the Veteran's representative promptly signed and returned a due process waiver, which served as acknowledgment of the December 2017 SSOC.  This SSOC provided that the Veteran's failure to report for a VA examination warranted denial of the Veteran's claim for entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury.

The provisions of 38 C.F.R. § 3.655 (2017) direct, in pertinent part, that: (a) General. When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.
(b) Original or reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

The Court has held that where "continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, a claim for increase shall be denied."  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).  The Court has also noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

VA examinations were requested in order to assist in the proper resolution of the Veteran's entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury claim.  Albeit with one exception on January 27, 2016, the Veteran neither appeared for, nor requested to reschedule, his scheduled and requisite VA examinations.  He did not contact VA to explain why he did not report for the examinations.  He has not presented any evidence of "good cause" for failing to report to the scheduled VA examinations.  










In sum, the Board finds that the provisions of 38 C.F.R. § 3.655 (b) (2017) are for application here.  In this case, this action does not stem from the original claim for compensation as defined by regulation.  38 C.F.R. § 3.160.  Therefore, the Veteran's claim for entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury must be denied.

ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


